Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 9-10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LANGLADE et al. (US 20150214702) in view of Greenwood (US 20060219860).


Claim 1, LANGLADE teaches a grommet (Fig. 5, coils 15) for use in a fire and overheat detection system (FODS) clamp (par. 26: The flanges 26 and the overhanging stops 24 and 25 therefore hold the coils 15 in place), the grommet comprising:
an elongated body defining a central aperture and a slit (Fig. 8, shows coils 15 has centered opening with a slit straight down).
LANGLADE does not teach the elongated body comprising wire mesh.
In the field of endeavor, Greenwood teaches a wire mesh grommet (Fig. 4, element 105).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify LANGLADE’s grommet construction to wire mesh as taught by Greenwood in order to enhanced the use of the grommet in high temperature environment (Greenwood par. 1).

Claim 2, the combination teaches wherein the central aperture is sized to tightly fit a sensor element (LANGLADE FIG. 5, detection cords 5).

Claim 3, the combination teaches wherein: the slit extends from an exterior surface of the elongated body to the central aperture, and the central aperture and the slit extend along an entire length of the elongated body (LANGLADE Fig. 8, shows coils 15 has centered opening with a slit straight down).

Claim 4, the combination teaches wherein the elongated body defines an entry chamber along the slit (LANGLADE Fig. 8, shows coils 15 has centered opening with a slit straight down, where the slit opening allow entry into the chamber along the slit).

Claim 9, LANGLADE teaches a grommet (Fig. 5, elements 15) for use in securing a continuous sensing element (Fig. 5, elements 5) in a fire and overheat detection system (FODS) clamp (Figs. 4-5, shows clamp holding grommet in place), the grommet comprising:
an elongated body formed to define a central aperture sized to tightly fit the sensing element and a slit (Figs, 4-5 and 8: shows central aperture for fitting element 5 with slit opening as shown in Fig. 8 with a line pointed downward on the grommet),
the central aperture and the slit each extending along an entire longitudinal length of the elongated body and the slit extending from an exterior surface of the elongated body to the central aperture (Fig. 8, shows coils 15 has centered opening with a slit straight down).
LANGLADE does not teach the elongated body comprising wire mesh.
In the field of endeavor, Greenwood teaches a wire mesh grommet (Fig. 4, element 105).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify LANGLADE’s grommet construction to wire mesh as taught by Greenwood in order to enhanced the use of the grommet in high temperature environment (Greenwood par. 1).

Claim 10, the combination teaches wherein the elongated body defines an entry chamber along the slit (LANGLADE Fig. 8, shows coils 15 has centered opening with a slit straight down, where the slit opening allow entry into the chamber along the slit).

Claim 15, LANGLADE teaches a clamp (Fig. 4, bracket 20) for securing a continuous sensing element in a fire and overheat detection system (FODS) assembly (Fig. 5, supporting sensing elements 5), the clamp comprising:
a clamp body comprising holders (Figs. 4: two slots 21);
grommets (Fig. 5, coils 15); and
clamp parts to wrap over and secure the grommets in the holders (par. 26: The flanges 26 and the overhanging stops 24 and 25 therefore hold the coils 15 in place),
each grommet comprising:
an elongated body formed to define a central aperture sized to tightly fit the sensing element and a slit (Figs, 4-5 and 8: shows central aperture for fitting element 5 with slit opening as shown in Fig. 8 with a line pointed downward on the grommet), the central aperture and the slit each extending along an entire longitudinal length of the elongated body and the slit extending from an exterior surface of the elongated body to the central aperture (Fig. 8, shows coils 15 has centered opening with a slit straight down).
LANGLADE does not teach the elongated body comprising wire mesh.
In the field of endeavor, Greenwood teaches a wire mesh grommet (Fig. 4, element 105).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify LANGLADE’s grommet construction to wire mesh as taught by Greenwood in order to enhanced the use of the grommet in high temperature environment (Greenwood par. 1).

Claim 16, the combination teaches wherein the elongated body defines an entry chamber along the slit (LANGLADE Fig. 8, shows coils 15 has centered opening with a slit straight down, where the slit opening allow entry into the chamber along the slit).

Claim(s) 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LANGLADE et al. (US 20150214702) in view of Greenwood (US 20060219860), and further in view of Beck et al. (US 20050191868).

Claim 5, the combination does not teach wherein the elongated body comprises tapered sections at opposite longitudinal ends thereof.
In the field of endeavor, Beck teaches a grommet with each end portions having a tapered surface (par. 29).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s grommet configuration by adding tapered on each end sections as taught by Beck in order to facilitate binding with other component (Beck par. 29). 

Claim 11, the combination does not teach wherein the elongated body comprises tapered sections at opposite longitudinal ends thereof to prevent a sliding of the grommet in the FODS clamp.
In the field of endeavor, Beck teaches a grommet with each end portions having a tapered surface (par. 29).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s grommet configuration by adding tapered on each end sections as taught by Beck in order to facilitate binding with other component (Beck par. 29). 

Claim 17, the combination does not teach wherein the elongated body comprises tapered sections at opposite longitudinal ends thereof to prevent a sliding of the grommet in the FODS clamp.
In the field of endeavor, Beck teaches a grommet with each end portions having a tapered surface (par. 29).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s grommet configuration by adding tapered on each end sections as taught by Beck in order to facilitate binding with other component (Beck par. 29). 


Claim(s) 6-8, 12-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LANGLADE et al. (US 20150214702) in view of Greenwood (US 20060219860), and further in view of Wahlgren et al. (US 7469563).

Claim 6, the combination does not explicitly teach wherein the wire mesh comprises metallic wire mesh.
In the field of endeavor, Wahlgren teaches a sleeve 10 comprises multiple concentric tubular layers 12, 14, 16, 18, 20 and 22 which are concentric with longitudinal axis 24. Layer 12 is the outermost layer and layer 22 is the inner most layer. Layer 12 comprises solely knitted wire mesh. Layer 22 comprises knitted wire mesh or woven wire cloth. FIG. 5 illustrates the outer layer 12' for example as it appears in a top plan, but flattened view. The outer layer 12 in one embodiment comprises stainless steel wire 26 which is knitted on a conventional knitting machine into a wire mesh 28 (col. 4, lines 33-42: stainless steel is a type of metal).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s material formed on the grommet to be stainless steel which is a type of metal as taught by Wahlgren in order to provide a better heat insulation (Wahlgren col. 1, lines 10-13).

Claim 7, the combination teaches wherein the metallic wire mesh is lined (Wahlgren Fig. 3).

Claim 8, the combination teaches wherein each strand of the metallic wire mesh is lined (Wahlgren Fig. 3).

Claim 12, the combination does not explicitly teach wherein the wire mesh comprises metallic wire mesh.
In the field of endeavor, Wahlgren teaches a sleeve 10 comprises multiple concentric tubular layers 12, 14, 16, 18, 20 and 22 which are concentric with longitudinal axis 24. Layer 12 is the outermost layer and layer 22 is the inner most layer. Layer 12 comprises solely knitted wire mesh. Layer 22 comprises knitted wire mesh or woven wire cloth. FIG. 5 illustrates the outer layer 12' for example as it appears in a top plan, but flattened view. The outer layer 12 in one embodiment comprises stainless steel wire 26 which is knitted on a conventional knitting machine into a wire mesh 28 (col. 4, lines 33-42: stainless steel is a type of metal).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s material formed on the grommet to be stainless steel which is a type of metal as taught by Wahlgren in order to provide a better heat insulation (Wahlgren col. 1, lines 10-13).

Claim 13, the combination teaches wherein the metallic wire mesh is lined (Wahlgren Fig. 3).

Claim 14, the combination teaches wherein each strand of the metallic wire mesh is lined (Wahlgren Fig. 3).
Claim 18, the combination does not explicitly teach wherein the wire mesh comprises metallic wire mesh.
In the field of endeavor, Wahlgren teaches a sleeve 10 comprises multiple concentric tubular layers 12, 14, 16, 18, 20 and 22 which are concentric with longitudinal axis 24. Layer 12 is the outermost layer and layer 22 is the inner most layer. Layer 12 comprises solely knitted wire mesh. Layer 22 comprises knitted wire mesh or woven wire cloth. FIG. 5 illustrates the outer layer 12' for example as it appears in a top plan, but flattened view. The outer layer 12 in one embodiment comprises stainless steel wire 26 which is knitted on a conventional knitting machine into a wire mesh 28 (col. 4, lines 33-42: stainless steel is a type of metal).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s material formed on the grommet to be stainless steel which is a type of metal as taught by Wahlgren in order to provide a better heat insulation (Wahlgren col. 1, lines 10-13).

Claim 19, the combination teaches wherein the metallic wire mesh is lined (Wahlgren Fig. 3).

Claim 20, the combination teaches wherein each strand of the metallic wire mesh is lined (Wahlgren Fig. 3).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683